Citation Nr: 1635901	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  14-28 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to October 1969.

This case comes before the Board of Veterans Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


REMAND

Unfortunately, the Board finds that more development is required before the claim on appeal is decided.  VA's duty to ensure a fair adjudication of the facts requires that the Veteran be provided a VA examination and opinion indicating the current nature, symptoms and severity of the psychiatric disability.  Additionally, outstanding records exist that need to be obtained and associated with the record.

The Veteran has not been provided a VA examination that addresses the current nature, symptoms and severity of the disability.  The most VA examinations of the psychiatric disability were conducted in January 2011 and October 2011.  The May 2014 statement of the case relied upon an October 2013 VA examination for Parkinson's disease for making its determination regarding an increased rating for a psychiatric disability.  That was not an examination for the rated disability and was not a psychiatric examination.  The Board find that VA's duty to ensure a fair adjudication of the facts requires that the Veteran be scheduled for a VA examination and opinion indicating the current nature, symptoms, and severity of the psychiatric disability. 

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records, and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination with a psychologist or psychiatrist to determine the current nature and severity of anxiety disorder with elements of PTSD.  The examiner must review the claims file and should note that review in the report.  Any necessary tests and studies, should be accomplished and all clinical findings reported in detail.  The examiner should make specific findings as to the extent, severity, and frequency of all psychiatric symptoms.  The examiner also should provide a full multi-axial diagnosis, including the assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's psychiatric symptoms, and an explanation of what the score means.  The examiner should consider the Veteran's statements and other lay statements regarding the extent, severity, worsening, and frequency of all symptoms, including the January 2011 statement of the Veteran's spouse.  The examiner should provide an assessment of the impact of the Veteran's psychiatric disability on employability and the level of occupational impairment and a discussion of the Veteran's employment since October 29, 2010, to include any current employment.  The examiner should provide an assessment of the impact of the Veteran's psychiatric disability on his level of social impairment.  A complete rationale should be given for all opinions and conclusions expressed.  All opinions and conclusions should be reconciled with all pertinent evidence of record, including the opinion of L. Bell, L.C.S.W.

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

